 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     MERIDIAN TEXTILES, INC., a California Case No.: CV 18-3072-DMG (SKx)
11
     Corporation,                          ORDER ON STIPULATION TO
12                                         DISMISS ACTION WITH
13                Plaintiff,               PREJUDICE [41]

14                vs.
15
     ONE STEP UP, LTD., et al.,
16
17                Defendants.
18
19
           Having reviewed the parties’ stipulation to dismiss the above-captioned action with
20
     prejudice, and finding good cause thereon,
21
           IT IS HEREBY ORDERED that this action be dismissed with prejudice, against all
22
     Defendants, with the parties to bear their respective costs and attorneys’ fees as incurred
23
     against one another.
24
     DATED: July 23, 2019                          ________________________________
25                                                 DOLLY M. GEE
26                                                 UNITED STATES DISTRICT JUDGE
27
28


                                                  -1-
